DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20 as originally filed are currently pending and are considered below. 
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/526,378, filed July 30, 2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes as a continuation. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on January 27, 202.  These drawings are sufficient.
Allowable Subject Matter
Claims 1-20 are allowed.









Reasons for Allowance
The most remarkable prior arts on record are to Hansen US Patent Application Publication 2016/0335655 and Lenderking et al. U.S. Patent Application Publication 2006/0047570. 
Hanse is directed to coupon and consumer identifiers are encoded directly or indirectly into coupon barcodes, and upon redemption of coupons, the coupon and consumer identifiers are used to identify fraudulent duplicate redemptions of coupons by consumers. Hansen., Abstract. 
Lenderking et al. is directed to an apparatus, system, and method are disclosed for preventing fraudulent reuse of a voucher. Lenderking et al., Abstract. 
Hansen nor Lenderking et al. teach the limitations of the claimed invention, where a rules server comprises a memory configured to store a plurality of validation rules and validation state information; 
generates a second encoded information based on the received encoded information and the results of the determining, the second encoded information generated using a second format, the second format being compatible with a point-of- sale (POS) terminal, and provide the second encoded information to the POS terminal.  
Moreover, none of the prior art of record remedies the deficiencies found in Hansen and Lenderking et al. or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tymm, U.S. Patent #9,202,329 discusses electronic vouchers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687